Citation Nr: 1420662	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-40 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for residuals of a right leg bruise.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on verified active duty from August 1964 to August 1968.  His separation form indicates 3 years of prior duty.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before the undersigned Veterans Law Judge at a March 2011 hearing.  A transcript of that hearing is of record.  

This issue was remanded by the Board in July 2011 and November 2013 for further development.  

The Board notes that additional evidence has been received since the May 2012 Supplemental Statement of the Case (SSOC); however, in April 2014, the Veteran waived RO consideration of the evidence in the first instance.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing program.  Accordingly, any future consideration of this appellant's case must take into consideration the existence of these electronic records.


FINDING OF FACT

Any in service right leg problems resolved prior to separation.  Residuals of a right leg bruise were not manifest in service and are not otherwise attributable to service.  





CONCLUSION OF LAW

The criteria for service connection for residuals of a right leg bruise have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2007 and May 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates in correspondence.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claim.




ANALYSIS 

The Veteran appeals the denial of service connection for residuals of a right leg bruise.  He contends that his leg was injured in Thailand in 1966 while working on a transformer that blew up.  According to the Veteran, the explosion knocked him backward.  His leg was caught in the ladder and caused him to twist and hang there by his twisted leg.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Based on the evidence of record, the Board finds against the claim.  In this regard, service treatment records show that in June 1961, the Veteran complained of knee padding rubbing against his right leg while pole climbing.  He bruised his right leg in 1966 coming down a ladder.  A bruise and small hematoma was assessed at that time.  At separation there was a recorded history of a painful left leg but no reference to the right leg.  The July 1968 separation examination, however, revealed normal findings for the lower extremities and skin.

Although the Veteran bruised his right leg during service, a review of the record discloses that any right leg problems resolved prior to separation.  The evidence is devoid of any right leg complaints between separation from service and November 1992 at which time the Veteran complained of right leg pain.  Post service evidence of any leg problems is not shown in the record until at least 24 years post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorder was shown years post-service and there is no medical evidence that attributes the pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's residuals of a right leg bruise directly to service.  Rather, the July 2011 VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's right leg disability was incurred in or caused by service.  According to the VA examiner, the Veteran had minimal injury to the leg and there was no diagnosis for foot, ankle or knee injury at that time or following the injury in the service treatment records.  

The only possible residual defect from the injury, he stated, is the vague leg lesion which may or may not be from the ladder.  As it did not appear until years later, the examiner believed it was unrelated to the injury.  After further testing in February 2014, the VA examiner reiterated the same.  

The Board finds that the VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

In sum, the most probative evidence of record is devoid of a showing that the Veteran's residuals of a right leg bruise is related to service.  Hence, entitlement to service connection is denied.  In making this decision the Board notes that the Veteran is competent to report right leg problems and the circumstances surrounding such.  The Board finds that he has presented credible testimony in this regard.  The Board, however, finds that the service treatment records showing no residual right leg injury, normal findings for the lower extremities and skin at separation, the gap in time between separation and the first post service mention of any right leg problems and the VA opinions are far more probative than the Veteran's assertions of an in service onset and continuity of symptomatology.  Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of a right leg bruise is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


